EXHIBIT 10.34


 
FIRST AMENDMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This First Amendment to Amended and Restated Loan and Security Agreement (the
"Amendment") is executed as of January 17, 2006, by and among HURON CONSULTING
GROUP INC., a Delaware corporation (referred to herein as "Parent" or "Parent
Borrower"), and HURON CONSULTING SERVICES LLC, a Delaware limited liability
company f/k/a Huron Consulting Group LLC (referred to herein as "Original
Borrower"), and SPELTZ & WEISS LLC, a Delaware limited liability company
("Subsidiary") (each of the foregoing three entities shall collectively be
referred to herein as the "Borrower") and LASALLE BANK NATIONAL ASSOCIATION, a
national banking association whose address is 135 South LaSalle Street, Chicago,
Illinois 60603 (the “Bank”), with reference to the following facts:
 
RECITALS:



A.  
Original Borrower and Bank entered into that certain Loan and Security Agreement
(the “Original Loan Agreement”) dated January 31, 2003, whereby Bank agreed to
provide Original Borrower a secured, revolving loan in the principal amount not
to exceed $5,000,000.00 (the "Revolving Loan"), with a maturity date of January
31, 2004.




B.  
Pursuant to a First Amendment to Loan and Security Agreement dated January 28,
2004 (the "First Amendment"), Original Borrower and Bank agreed to amend the
Loan Agreement to, among other things, (i) increase the principal amount of the
Revolving Loan to be $6,500,000.00, and (ii) extend the maturity date of the
Revolving Loan to February 29, 2004.




C.  
Pursuant to a Second Amendment to Loan and Security Agreement dated February 11,
2004, Original Borrower and Bank agreed to further amend the Loan Agreement to
(i) increase the principal amount of the Revolving Loan to be $15,000,000.00,
(ii) extend the maturity date of the Revolving Loan to February 10, 2005, and
(iii) permit certain advances under the Revolving Loan to be made on Eligible
Work in Process (as defined below).




D.  
Pursuant to a Third Amendment to Loan and Security Agreement, Original Borrower
and Bank agreed to further amend the Loan Agreement to clarify the definition of
the defined term used in the Subsidiary's minimum equity covenant and to modify
such covenant.




E.  
Pursuant to a Fourth Amendment to Loan and Security Agreement dated May 7, 2004,
Original Borrower and Bank agreed to further amend the Loan Agreement in
connection with a potential initial public offering of the Original Borrower's
parent company.

 

F.  
Pursuant to a Fifth Amendment to Loan and Security Agreement dated December 3,
2004, Original Borrower and Bank agreed to further amend the Loan Agreement to
waive the covenant requiring audited annual financial statements for Original
Borrower's 2004 fiscal year.




G.  
Pursuant to an Amended and Restated Loan and Security Agreement (the "Loan
Agreement") dated February 10, 2005, Parent, Original Borrower and Bank agreed
to amend and restate the Original Loan Agreement to: (i) incorporate the
amendments to the Loan Agreement referred to in the above Recitals; (ii) add the
Parent as a co-borrower, (iii) increase the principal amount of the Revolving
Loan to be $25,000,000.00 (iv) extend the maturity date of the Revolving Loan to
be February 10, 2006, and (v) modify certain financial covenants.



   H.
Pursuant to a Joinder Agreement dated as of May 17, 2005, the Subsidiary, which
was acquired by the Parent, became a party to the Loan Agreement.



    I.
Borrower has requested, and Bank has agreed, to amend the Loan Agreement to
extend the maturity date of the Revolving Loan to be May 10, 2006, on the terms
and conditions contained in this Agreement.



NOW, THEREFORE, for valid consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:


    1.
Recitals and Certain Definitions. The Recitals set forth above are true and
correct and are incorporated into this Amendment by this reference as if they
were fully set forth herein. Unless the context requires otherwise, terms
defined in the Loan Agreement shall have the same meaning in this Amendment. The
term “Loan Agreement” as defined therein and in the other Loan Documents shall
mean the Loan Agreement as amended, including by this Amendment.



    2.
Amendment. In order to amend the Loan Agreement in accordance with Recital I
above, the following definition in Section 1.1 of the Loan Agreement is hereby
amended to read as follows:

 
 
"Revolving Loan Maturity Date" shall mean May 10, 2006, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution of the Revolving Note.



    3.
Scope of Amendment. This Amendment does not limit the rights of Bank with
respect to any other loan documents or any other loan or other relationship to
which the Borrower or Bank may be parties determined, in each case, after giving
effect to any amendments in connection with this Amendment.



    4.
Reaffirmation of Obligations. Borrower (i) reaffirms all of its obligations
under the Loan Documents to which it is a party, (ii) acknowledges that it has
no claims, offsets, or defenses with respect to the payment of sums due under
the Loan Agreement or any other Loan Document, (iii) acknowledges and consents
to the modifications required pursuant to this Amendment, and (iv) acknowledges
that, except as otherwise provided herein, each of the other Loan Documents is
hereby ratified and confirmed and remains in full force and effect.



    5.
Reaffirmation of Warranties and Representations. Borrower hereby represents and
warrants to Bank that after giving effect to this Amendment (a) all
representations and warranties contained in the Loan Documents are true and
correct as of the date hereof as if made on the date hereof except to the extent
such representation or warranty expressly relates to an earlier date, (b) as of
the date hereof Borrower is in full compliance with the covenants contained in
each of the Loan Documents, except for the covenant violation which was waived
by Bank under the First Amendment, and any other covenant violation heretofore
expressly waived by the Bank in writing or waived above, and (c) as of the date
hereof there exists no Event of Default or any condition that, with the giving
of notice or lapse of time or both, would constitute an Event of Default under
any of the Loan Documents, except for the default waived in the First Amendment
or any other defaults heretofore expressly waived by the Bank in writing or
waived above.



    6.
Borrower Authorization. Borrower hereby authorizes Bank to file such financing
statements and extensions as Bank from time to time deems necessary or desirable
to continue the perfection of its security interest in the Collateral.



    7.
Conditions to Effectiveness of Amendment. The effectiveness of this Amendment is
subject to Borrower's satisfaction of the following conditions:



(a) Amendment. Borrower shall have delivered to Bank a duly executed counterpart
of this Amendment.


(b) Other Documents. Borrower shall have delivered to Bank all other documents,
certificates and agreements as Bank may request to accomplish the purposes of
this Amendment, including without limitation certified corporate resolutions and
certificates and good standing certificates.


(c) No Defaults. As of the date of this Amendment, no Event of Default under the
Loan Agreement or any of the Loan Documents shall have occurred or be
continuing, except for the default waived under the First Amendment above or any
other defaults heretofore expressly waived by the Bank in writing or waived
above.


    8.
Counterparts. This document may be executed in counterparts, which taken
together shall be considered one and the same instrument.



[EXECUTION PAGE FOLLOWS]

 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.


BORROWER:
 
HURON CONSULTING GROUP INC., a
Delaware corporation


By: /s/ Daniel P. Broadhurst   
Name: Daniel P. Broadhurst
Title: VP of Operations / Asst. Secretary


By: /s/ Natalia Delgado    
Name: Natalia Delgado
Title: General Counsel / Corporate Secretary


HURON CONSULTING SERVICES LLC, a
Delaware limited liability company f/k/a
Huron Consulting Group LLC


By: /s/ Daniel P. Broadhurst   
Name: Daniel P. Broadhurst
Title: VP of Operations / Asst. Secretary


By: /s/ Natalia Delgado    
Name: Natalia Delgado
Title: General Counsel / Corporate Secretary


SPELTZ & WEIS LLC
By: Huron Consulting Group Inc., its manager


By: /s/ Daniel P. Broadhurst   
Name: Daniel P. Broadhurst
Title: VP of Operations / Asst. Secretary


By: /s/ Natalia Delgado    
Name: Natalia Delgado
Title: General Counsel / Corporate Secretary


BANK:
LASALLE BANK NATIONAL ASSOCIATION,
a national banking association


By: /s/ David Bacon   


Name: David Bacon   


Title:  VP     